IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,479




EX PARTE KENNETH HOWARD STANTON JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. A-35,560 IN THE 70TH DISTRICT COURT
FROM ECTOR COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to eighteen years’ imprisonment. He did not appeal his conviction. 
            Applicant contends that his plea was involuntary because the plea agreement cannot be
followed.  We remanded this application to the trial court for findings of fact and conclusions of law.
            The trial court determined that applicant plead guilty pursuant to an agreement that this
sentence would run concurrently with a federal sentence.  The federal judgment requires the federal
sentence to begin when the state sentence expires.  Applicant is entitled to relief.  Ex parte Huerta,
692 S.W.2d 681 (Tex. Crim. App. 1985).
            Relief is granted.  The judgment in Cause No. A-35,560 in the 70th  Judicial District Court
of Ector County is set aside, and Applicant is remanded to the custody of the Sheriff of Ector County
to answer the charge against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: January 12, 2010
Do Not Publish